DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Unclaimed Subject Matter
Undisclosed visible surfaces or portions of the article do not form part of the claimed design. In re Zahn, 617 F.2d 261, 204 USPQ 988 (CCPA 1980). Determination of patentability is based on the design for the article as shown and described. In this application, the examiner understands that surfaces of the article that are not shown or described at all are not part of the claimed design.

Specification
The examiner objects to the specification as follows:
 [1.1 is a perspective view of a packaging for foodstuffs; 1.2 is a front view of a packaging for foodstuffs; 1.3 is a right side view of a packaging for foodstuffs; 1.4 is a left side view of a packaging for foodstuffs; 1.5 is a back view of a packaging for foodstuffs; 1.6 is a top view of a packaging for foodstuffs.] must be deleted because it is extraneous information which adds no new information to the claimed design. No description, other than a reference to the drawing, is ordinarily required in a nonprovisional international design application. Hague Rule 7(5)(a), 37 CFR 1.1024 and 1.1067, MPEP 2920.04(a)II. 

Claim Refusal - 35 USC § 102(a)(1)
The claim is rejected under 35 § USC 102(a)(1) as anticipated by the Naturli milk carton packaging published on Youtube.com (https://www.youtube.com/watch?v=7ZA1wOFYLYg) on 02/02/21 by Linda Gruzde (Henceforth: “Gruzde”) because the invention was patented or described in a printed publication in this or a foreign country, or in public use or on sale in this country prior to the effective filing date of the claimed design.

For anticipation to be found, the two designs must be substantially the same. Gorham Co. v. White, 81 U.S. 511, 528 (1871). The ordinary observer test is the sole test for anticipation. International Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1237-38, 1240, 93 USPQ2d 1001 (Fed. Cir. 2009). 
“Two designs are substantially the same if their resemblance is deceptive to the extent that it would induce an ordinary observer, giving such attention as a purchaser usually gives, to purchase an article having one design supposing it to be the other.” Door-Master Corp. v. Yorktowne Inc., 256 F.3d 1308, 1313 (Fed. Cir. 2001) (citing Gorham Co. v. White, supra. 

“The mandated overall comparison is a comparison taking into account significant differences between the two designs, not minor or trivial differences that necessarily exist between any two designs that are not exact copies of one another. Just as ‘minor differences between a patented design and an accused article's design cannot, and shall not, prevent a finding of infringement,’ so too minor differences cannot prevent a finding of anticipation.” Int'l Seaway, supra (citing Litton Sys., Inc. v. Whirlpool Corp., 728 F.2d 1423, 1444 (Fed. Cir. 1984)).

    PNG
    media_image1.png
    729
    678
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    456
    446
    media_image2.png
    Greyscale

Under this standard, the appearance of Gruzde is substantially the same as that of the claimed design. That is, the appearance of the claimed packaging for foodstuffs is deceptive to the extent that it would induce an ordinary observer to purchase it supposing it to be the Gruzde packaging. 

Applicant should note the color in the instant application is not sufficient to create an overall novel appearance that distinguishes the claim from Gruzde. Patentability of design may not rest on color alone. The only difference in the instant claim that distinguishes the design over Gruzde is only on the basis of coloring but the presence of a different color would not produce any basic alteration or unexpected appearance. Therefore, the different colors in the claimed design creates no patentable novelty. In re Iknayan et. Al. 124 USPQ 507 (1960); In re Cohn 464 O.G. 481; 27 USPQ 412 (1935); In re Mains 461 O.G. 254; 77 F(2d) 533; 25 USPQ 407 (1935); In re Hall 1934 C.D. 238; 21 USPQ 19.
Claim Refusal - 35 USC § 103
The claim is rejected under 35 U.S.C. § 103 as being unpatentable over the Naturli milk carton packaging published on Youtube.com (https://www.youtube.com/watch?v=7ZA1wOFYLYg) on 02/02/21 by Linda Gruzde (Henceforth: “Gruzde”) in view of the hourglass carton in U.S. Design Patent No. D635,016 by Roderick Kalberer (Henceforth: “Kalberer”).

Although the invention is not identically disclosed or described as set forth 35 U.S.C. 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious not later than the effective filing date of the present claimed invention to a designer having ordinary skill in the art to which said subject matter pertains, the invention is not patentable.

Gruzde shows a packaging having design characteristics which are basically the same as those of the claimed design, in that they both are directed to folded sheet material comprising a rectangular packaging with “Naturli” text across the front surface and a ribbed closure. However, Gruzde includes an elongated rectangular shape while the claimed design is a more condensed rectangular shape packaging. Both designs of a package are well known in the art of package-making. Kalberer teaches that short, rectangular package was well known in the art before the effective filing date of the claim. 

It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the present claimed invention to apply the condensed shape of Kalberer to the Gruzde packaging.


    PNG
    media_image3.png
    680
    632
    media_image3.png
    Greyscale
    

    PNG
    media_image2.png
    456
    446
    media_image2.png
    Greyscale
 
    PNG
    media_image4.png
    565
    363
    media_image4.png
    Greyscale

This modification of the primary reference in light of the secondary reference is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other. See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956). Further, it is noted that case law has held that one skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill. See In re Antle, 444 F.2d 1168, 170 USPQ 285 (CCPA 1961) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1982).
 
Discussion of the Merits of the Case: 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO. Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO. Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO. Additional information regarding interviews is set forth below.

Telephonic or In Person Interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner). 

The registered practitioner may either be of record or not of record. To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, may be used for this purpose:
https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012

See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above). See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at darcey.gottschalk@uspto.gov to arrange a time and date for the telephone interview. Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application. Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above. The authorization may not be sent by email to the USPTO. For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below. See MPEP 502.03 II for further information.

When Responding to Official USPTO Correspondence 
When responding to an official correspondence issued by the USPTO, including refusals, Ex Parte Quayle, Notice of Allowances, or Notice of Abandonments, please note the following:
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Conclusion
The claim is refused under 35 § USC 102(a)(1) and 35 USC § 103.

The references are cited as pertinent prior art. Applicant may view and obtain copies of the cited references by visiting http://www.uspto.gov/patft/index.html and pressing the “Patent Number Search” button.

To inquire about this communication, applicants may contact Examiner Darcey Gottschalk by phone at (571)270-0225. The examiner can normally be reached Monday through Friday, 9 a.m. to 4 p.m. Eastern. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the applicant may contact the examiner’s supervisor, Eric Goodman, by phone at (571) 272-4734. The fax number for this group is (571) 273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.

Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b). 
	
	
/DARCEY E GOTTSCHALK/Primary Examiner, Art Unit 2919